DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the Preliminary Amendment of 6/24/2020, Applicant added new claims 16-31 and canceled claims 1-15.  Therefore claims 16-31 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercier et al. (WO 2017/035143 A1)(hereinafter Mercier)
Regarding claim 16, Mercier discloses a method (Mercier, Figs. 1A-1B and Abstract and ¶0011; A method for establishing network communications using the human body)
comprising: receiving or generating a signal for transmission, wherein the signal for transmission is based on an input signal;  (Mercier, Figs. 1A-1B and ¶0029; The sensor transmits the sensed signal via the magnetic network; ¶0033; transmitter 20 can also include standard electronics and be embedded in a package or connected into a sensor 22 that senses a condition, such as a pulse, temperature, acceleration, blood oxygenation, etc.;)
and converting the signal for transmission into a variable magnetic field directed towards a human or animal body, (Mercier, Abstract;  a body area network that uses a near magnetic field for communications; ¶0029 The sensor transmits the sensed signal via the magnetic network; ¶0035 An amplifier 34 amplifies the signal from the sensor 32, which is then converted by an analog to digital converter 36. The digital signal is then modulated for transmission by a modulator 38. A power amplifier drives the transmission coil.)
wherein the variable magnetic field induces eddy currents in order to generate an electrical current signal in the human or animal body. (Mercier, ¶0040; …the low conductivity of human tissues at lower frequency induces only small eddy currents … Thus, mHBC systems offer superior path loss performance compared to comparable eHBC alternatives.)
Regarding claim 17, Mercier discloses wherein the variable magnetic field is generated using a magnetic coil. (Mercier, Abstract; A transmitter drives the first coil to generate a magnetic body field through the first magnetic coil.)
Regarding claim 18, Mercier discloses wherein the variable magnetic field is an oscillating magnetic field. (Mercier, ¶0035; The digital signal is then modulated  for transmission by a modulator 38. A power amplifier drives the transmission coil.)
Regarding claim 19, Mercier discloses further comprising generating the signal for transmission by encoding the input signal. (Mercier,  ¶0035; An amplifier 34 amplifies the signal from the sensor 32, which is then converted by an analog to digital converter 36. The digital signal is then modulated  for transmission by a modulator 38. A power amplifier drives the transmission coil.)
Regarding claim 20, Mercier discloses further comprising receiving the input signal from one or more sensors. (Mercier, Figs. 1A-1B and ¶0029; …sensors that sense a health signal in one area of the body (heart rate, EEG, etc.)…  The sensor transmits the sensed signal via the magnetic network;)
Regarding claim 23, Mercier discloses an apparatus (Mercier, Figs. 1A-1B and Abstract;  a body area network that uses a near magnetic field for communications. )
comprising: an input for receiving an input signal;( Mercier, Figs. 1A-1B and ¶0029; …sensors that sense a health signal in one area of the body (heart rate, EEG, etc.)…  The sensor transmits the sensed signal via the magnetic network; ¶0033; transmitter 20 can also include standard electronics and be embedded in a package or connected into a sensor 22 that senses a condition, such as a pulse, temperature, acceleration, blood oxygenation, etc.;)
 and a transmitter (Mercier, Figs. 1A-1B and ¶0033; A transmitter 20 includes a transceiver circuit coupled to the magnetic coil.)
for converting a signal based on the input signal into a variable magnetic field, (Mercier, Figs. 1A-1B and  ¶0035; An amplifier 34 amplifies the signal from the sensor 32, which is then converted by an analog to digital converter 36. The digital signal is then modulated  for transmission by a modulator 38. A power amplifier drives the transmission coil.)
wherein, in use, the variable magnetic field induces eddy currents in order to generate an electrical current signal in a human or animal body. (Mercier, ¶0040; …the low conductivity of human tissues at lower frequency induces only small eddy currents … Thus, mHBC systems offer superior path loss performance compared to comparable eHBC alternatives.)
Regarding claim 24, Mercier discloses further comprising a transmitter circuitry for encoding the input signal. (Mercier,  ¶0035; An amplifier 34 amplifies the signal from the sensor 32, which is then converted by an analog to digital converter 36. The digital signal is then modulated  for transmission by a modulator 38. A power amplifier drives the transmission coil.)
Regarding claim 25, Mercier discloses further comprising one or more sensors for providing the input signal. (Mercier, Figs. 1A-1B and ¶0029; …sensors that sense a health signal in one area of the body (heart rate, EEG, etc.)…  The sensor transmits the sensed signal via the magnetic network;)
Regarding 26, Mercier discloses wherein the one or more sensors comprises one or more of a heart rate sensor, a blood pressure sensor or an oxygen level sensor. (Mercier, Figs. 1A-1B and ¶0029; …sensors that sense a health signal in one area of the body (heart rate, EEG, etc.)…  )
Regarding claim 27, Mercier discloses wherein the apparatus is configured to be worn on the human or animal body. (Mercier, Figs. 1A-1B and ¶0010; A first coil is configured to be worn on a body portion of a human; ¶0031; The coils can be packaged in commonly worn items such as wrist bands, watch bands, arm bands that hold devices, headbands, leg bands, or apparel; ¶0033; The transmitter 20 and sensor 22 … would be small and worn on the body as part of the package with the coil)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-22 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of Rocke et al. (“Analysis of Magnetically-Coupled Human Body Communication”, Department of Electrical and Computer Engineering, University of the West Indies, 2015)(hereinafter Rocke).
Regarding  claim 21, further comprising: using receiver (Mercier, ¶¶0033-0034; The receiving coil 14 also connects to a receiver 24 and additional electronics 26 …. The additional electronics and/or receiver can be part of a smart watch, smart phone, or dedicated analysis device… the coils 14 acts as a receiver (Rx) coil and receives magnetic energy. The coils 14 can be worn on the body or can be associated with a device that is off the body but within the near field communication zone…)
Concerning electrodes worn on the human or animal body to measure an electrical potential difference in the human or animal body, while Mercier discloses a worn receiver, the worn receiver employs coils in lieu of electrodes and therefore Mercier does not disclose that the receiver electrodes.  Rocke in the same field of endeavor, however, discloses that the use of electrodes is a known suitable alternative to coils for receiving Magnetically-coupled Human Body Communication transmissions. (Rocke, Figs. 1-2 and Section 2 (Magnetically-coupled Human Body Communications); The transmitter outputs an alternating current, ITX , into the transmitting coil…this induces a received current, IRX , which is then processed by the receiver device…The receiver terminals also model capacitive coupling of the receiver electrodes to the body using C1 and C2.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Mercier with the known technique of employing receiver electrodes, in lieu of a receiver coil, since the use of electrodes is a known suitable alternative for receiving Magnetically Coupled  in a Human Body Communications transmission. MPEP § 2144.07
 the electrical potential difference being indicative of the electrical current signal. (Rocke, Figs. 1-2 and Section 2 (Magnetically-coupled Human Body Communications); The transmitter outputs an alternating current, ITX , into the transmitting coil…this induces a received current, IRX , which is then processed by the receiver device…)
Regarding claim 22, Mercier discloses further comprising amplifying the measured electrical potential difference. (Mercier, ¶0035; … the receiver side … signal amplified by a low noise amplifier 42. The LNA 42 signal is demodulated by a demodulator 44. A digital signal processor 46 analyzes the signal to obtain data of interest based upon signals from the sensor 32 and provide the data to another device or application.)
Regarding claim 29, Mercier discloses further comprising a receiver, (Mercier, ¶¶0033-0034; The receiving coil 14 also connects to a receiver 24 and additional electronics 26 …. The additional electronics and/or receiver can be part of a smart watch, smart phone, or dedicated analysis device… One of the coils 12 acts as a transmitter (Tx) coil and generates magnetic energy. The other of the coils 14 acts as a receiver (Rx) coil and receives magnetic energy. The coils 14 can be worn on the body or can be associated with a device that is off the body but within the near field communication zone…) 
Concerning comprising receiver electrodes, while Mercier discloses a receiver, the receiver employs coils in lieu of electrodes and therefore Mercier does not disclose that the receiver electrodes.  Rocke in the same field of endeavor, however, discloses that the use of electrodes are a known suitable alternative to coils for receiving Magnetically-coupled Human Body Communication transmissions. (Rocke, Figs. 1-2 and Section 2 (Magnetically-coupled Human Body Communications); The transmitter outputs an alternating current, ITX , into the transmitting coil…this induces a received current, IRX , which is then processed by the receiver device…The receiver terminals also model capacitive coupling of the receiver electrodes to the body using C1 and C2.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Mercier with the known technique of employing receiver electrodes, in lieu of a receiver coil, since the use of electrodes is a known suitable alternative for receiving Magnetically Coupled  in a Human Body Communications transmission. MPEP § 2144.07
configured to measure an electrical potential difference in the human or animal body, (Rocke, Figs. 1-2 and Section 2 (Magnetically-coupled Human Body Communications);  The receiver terminals also model capacitive coupling of the receiver electrodes to the body using C1 and C2 … the channel transfer function is given by H(ω) = VTX/VRX…)
 wherein the electrical potential difference is indicative of the electrical current signal. (Rocke, Figs. 1-2 and Section 2 (Magnetically-coupled Human Body Communications); …this induces a received current, IRX , which is then processed by the receiver device…… The receiver terminals also model capacitive coupling of the receiver electrodes to the body using C1 and C2 … the channel transfer function is given by H(ω) = VTX/VRX...)
Regarding claim 30, Rocke discloses wherein the receiver electrodes are capacitive electrodes. (Rocke, Figs. 1-2 and Section 2 (Magnetically-coupled Human Body Communications); …this induces a received current, IRX , which is then processed by the receiver device… The receiver terminals also model capacitive coupling of the receiver electrodes to the body using C1 and C2.)  

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of Roberts et al. (US Pub. 2012/0197350 A1)(hereinafter Roberts)
Regarding claim 28, Mercier does not specifically disclose wherein the apparatus is configured to be either totally or partially implanted inside the human or animal body. Roberts, in the same field of endeavor, however, discloses the limitation. (Roberts, Fig. 1A-1B and ¶0004; The IMD may exchange communications with another device that is implanted, attached to (e.g., worn by) the patient …The IMD and the other device may exchange information using any of a variety of communication techniques, including magnetic telemetry; ¶0030; External device 16 may also relay the information received from IMD 14 to another IMD using intra-body communication; ¶0038; IMD 2 and external device 4 may communicate via wireless communication using any techniques known in the art, including inductive telemetry) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Mercier with the known technique of providing communication with an implantable apparatus, as taught by Mercier, in order to provide for the wireless exchange of communication with a patient’s implanted therapy and monitoring devices. (Roberts, ¶¶0003-0004)

Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of Kerselaers et al. (US Pub. 2015/0318613 A1)(hereinafter Kerselaers)
Regarding claim 31, Mercier discloses performing at least the following: receiving or generating a signal for transmission, wherein the signal for transmission is based on an input signal;  (Mercier, Figs. 1A-1B and ¶0011; A method for establishing network communications using the human body; ¶0029; …sensors that sense a health signal in one area of the body (heart rate, EEG, etc.)…  The sensor transmits the sensed signal via the magnetic network; ¶0033; transmitter 20 can also include standard electronics and be embedded in a package or connected into a sensor 22 that senses a condition, such as a pulse, temperature, acceleration, blood oxygenation, etc.; ¶0035; An amplifier 34 amplifies the signal from the sensor 32, which is then converted by an analog to digital converter 36. The digital signal is then modulated  for transmission by a modulator 38. A power amplifier drives the transmission coil) While Mercier discloses a communications network comprising digital converters and processors performing transmission, Mercier does not discuss program or software instructions necessary to control and carryout the method and therefore does not specifically disclose providing non-transitory computer readable medium comprising program instructions stored thereon for carrying out the process. Kerselaers in the same field of endeavor, however, discloses the limitation.  (Kerselaers, ¶0061; The digital processing unit DPU may control the operation of the EIR and processes the signals related to the communication. The digital processing unit may contain analog digital converters (ADC) and/or digital analog converters (DAC), memory, storage, and all the hardware and software required to process the communication signals. The digital processing unit may include a processor that may be any hardware device capable of executing instructions stored in a memory or other storage or otherwise processing data.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Mercier with the known technique of providing a non-transitory computer readable medium comprising program instructions stored thereon, as taught by Kerselaers, in order to enable the control and processing of signals communicated over the network. (Kerselaers, ¶0061)
and converting the signal for transmission into a variable magnetic field directed towards a human or animal body, (Mercier, ¶0029; The sensor transmits the sensed signal via the magnetic network; ¶0033; A transmitter 20 includes a transceiver circuit coupled to the magnetic coil.; ¶0035; …a sensor 32 to sense a body or environmental condition. An amplifier 34 amplifies the signal from the sensor 32, which is then converted by an analog to digital converter 36. The digital signal is then modulated  for transmission by a modulator 38. A power amplifier drives the transmission coil.)
 wherein the variable magnetic field induces eddy currents in order to generate an electrical current signal in the human or animal body. (Mercier, ¶0040; …the low conductivity of human tissues at lower frequency induces only small eddy currents, further limiting losses… Thus, mHBC systems offer superior path loss performance compared to comparable eHBC alternatives.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687